           Case 3:20-cv-00066-MPS Document 32 Filed 03/16/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

RYAN MUCAJ, et al.                                    :       CIVIL ACTION NO.
  Plaintiffs                                          :       3:20-cv- 00066 (MPS)
                                                      :
      v.                                              :
                                                      :
UNIVERSITY OF CONNECTICUT, et al.                     :
  Defendants                                          :       MARCH 16, 2020


    DEFENDANTS' REPLY MEMORANDUM IN OPPOSITION TO MOTION FOR
                     PRELIMINARY INJUNCTION

       In their Proposed Findings of Fact and Conclusions of Law (Docket No. 31) (“PPFF”)

(dated March 2, 2020, but actually filed untimely on March 3, 2020), plaintiffs assert the

University’s disciplinary investigation was based on “plaintiffs’ utterance of a racial slur on

October 11, 2019,” and that “the investigation was not particularly concerned with how loud the

students were, nor the time of day.” PPFF 1, 2, 7 The evidence simply does not support such

assertions. Ms. Kytan expressly noted that the witnesses described the plaintiffs’ use of the word

“penis” as “loud,” “yelled as loudly as possible,” and was admitted by Mr. Karal to constitute

“shouting,” which disrupted the living environment of the residents of the dormitory in the early

morning hours. Defendants’ Proposed Findings of Fact 7, 8, 12, 14, 15 (“DFF 7, 8, 12, 14, 15”)

Ms. Buda testified unequivocally that the yelling of “penis” in the middle of the night, having

awoken or disturbed other students, was enough to result in disciplinary investigation and

sanctions, the issue being the loud disturbance at an inappropriate time. DFF 44 Ms. Kytan was

entirely candid in noting that in fact it was not clear how loud the “n” word was used, and

whether anyone was targeted by its use, undermining the plaintiffs’ use of the “n” word as a

basis for proposed disciplinary sanctions, and undercutting plaintiffs’ claim that they are being

retaliated against for the offensive nature of the “n” word they employed. DFF 2, 16
          Case 3:20-cv-00066-MPS Document 32 Filed 03/16/20 Page 2 of 4



       Plaintiffs also fall back on the “regarding” lines of various email correspondence between

the police and others and Community Standards (“CS”). PPFF 7 In so doing plaintiffs

conveniently ignore paragraph 6 of Ms. Kytan’s affidavit, which establishes that such “re” lines

did not control or influence the outcome of her investigation. DFF 20 All of us who daily

employ email correspondence know from common experience that once a “re” line has been

established by the initial email correspondent, very rarely do later participants alter such “re”

lines, regardless of the content of the messages that ensue in that email trail.

       In arguing that in yelling the word “penis,” the word is protected in and of itself,

plaintiffs assert this was expressive activity on a par with the paintings of Jackson Pollock, the

music of Arnold Schoenberg or the prose of Lewis Carroll. PPFF 14 Leaving aside such dubious

assertions, plaintiffs ignore that even protected speech can be reasonably regulated as to time,

place and manner, including on college campuses, which need not tolerate lewd, indecent or

obscene speech. Defendants’ Proposed Conclusion of Law 6, 7, 8, 9 (“DCL 6, 7, 8, 9”)

       Attempting to circumvent the holding and reasoning of Nieves v. Bartlett, 139 S.Ct. 1715,

1726 (2019), plaintiffs claim the Nieves Court in dicta appeared to carve out an exception to the

rule that if probable cause for arrest existed, the First Amendment retaliation claim must fail.

PPFF 18 However, Ms. Buda’s detailed testimony, which plaintiffs concede was supported by

“copious” evidence (PFF 8), established that the University routinely disciplines students for

being disruptive, particularly at inappropriate places and times, as it sought to do here. DFF 22 to

30 This same testimony also undermines, in light of the holding of Hartman v. Moore, 547 U.S.

250, 263 (2006), any claim by the plaintiffs that it was objectively unreasonable for the

University to seek disciplinary sanctions against them. DCL 3, 4 Quite to the contrary, Ms.

Buda’s testimony, and the exhibits presented through her, established without contradiction that



                                                  2
          Case 3:20-cv-00066-MPS Document 32 Filed 03/16/20 Page 3 of 4



when incidents are reported to CS as “bias” incidents, if the expressive activity is

unaccompanied by other underlying misconduct, such matters do not proceed down a

disciplinary track, but rather are handled as strictly educational matters. DFF 31 to 41

       The defendants respectfully urge the Court to deny the motion for preliminary injunction

and enter appropriate orders as set forth in defendants’ March 2, 2020 filing (Docket No. 30).

                                               DEFENDANTS

                                               UNIVERSITY OF CONNECTICUT, et al.

                                               WILLIAM TONG
                                               ATTORNEY GENERAL


                                         BY: /s/ Ralph E. Urban
                                             Ralph E. Urban
                                             Assistant Attorney General
                                             ct00349
                                             165 Capitol Avenue
                                             Hartford, CT 06106
                                             Tel: (860) 808-5210
                                             Fax: (860) 808-5385
                                             Email: ralph.urban@ct.gov



                                        CERTIFICATION

       I hereby certify that on March 16, 2020, a copy of the foregoing Defendants' Reply

Memorandum in Opposition to Motion for preliminary Injunction was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                               /s/ Ralph E. Urban
                                               Ralph E. Urban
                                               Assistant Attorney General



                                                  3
Case 3:20-cv-00066-MPS Document 32 Filed 03/16/20 Page 4 of 4




                              4
